Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 1 of 14 Pageid#: 747




                             IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF VIRGINIA
                                      ROANOKE DIVISION

 ANTHONY HALL,                                         )         Civil Action No. 7:19CV00869
     Plaintiff,                                        )
                                                       )
 v.                                                    )         MEMORANDUM OPINION
                                                       )
 MRS. D. DAMERON,                                      )         By: Norman K. Moon
      Defendant.                                       )         Senior United States District Judge

          Anthony Hall, a Virginia inmate proceeding pro se, filed this civil rights action pursuant

 to 42 U.S.C. § 1983. In it, he names a single defendant: Mrs. D. Dameron, who he describes as

 the “head nurse” at Augusta Correctional Center (“ACC”). His complaint alleges that Dameron

 violated his Eighth Amendment rights by “denying and delaying to provide adequate medical

 care” for his serious medical need, a condition of the scalp, or by failing “to carry out a

 prescribed plan of treatment.” (Compl. 1, Dkt. No. 1-1.) 1

          Dameron has filed a motion for summary judgment (Dkt. No. 14), to which Hall has

 responded (Dkt. No. 17). For the reasons set forth herein, I will grant Dameron’s motion. All

 other pending motions, including motions by Hall for preliminary injunctive relief, will be

 denied. 2

                                              I.    BACKGROUND

          In his verified complaint, Hall alleges that he has suffered from a serious scalp disease

 since September 2017 that has spread and worsened “for three years.” He claims that his scalp


          1
            Hall’s complaint also references a Fourteenth Amendment violation, but “[t]he Due Process Clause of the
 Fourteenth Amendment governs a pretrial detainee’s claim of denial of medical care.” Hall v. Holsmith, 340 F.
 App’x 944, 946 (4th Cir. 2009) (citing Martin v. Gentile, 849 F.2d 863, 870 (4th Cir. 1998)). The Eighth
 Amendment applies to similar claims by convicted prisoners like Hall. See id. at 946–47. To the extent he is
 alleging an Equal Protection claim, see Dkt. No. 26 at 6, he has not set forth facts to support such a claim.
          2
             See US Airline Pilots Ass’n v. AWAPPA, LLC, 615 F.3d 312, 320–21 (4th Cir. 2010) (affirming the
 district court’s denial of a motion for preliminary injunction where the court properly granted a motion to dismiss).
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 2 of 14 Pageid#: 748




 condition is “constantly hurting,” is sore, swollen, bleeding, and drains pus. (Compl. ¶¶ 4, 9.)

          Hall alleges that Dameron and her agents, employees, and others in “concert with her

 only provided antibiotic medicine for three years.” (Id. ¶ 4.) He claims that the treatment did

 not cure the scalp infection and instead caused his health to deteriorate. (Id.) He also alleges,

 without supporting details or dates, 3 that Dameron “fail[ed] to carry out” his doctors’ orders by

 altering or tampering with either his prescriptions or the doctors’ prescribed plan of treatment for

 him. (Id. ¶ 5.) He also claims that he has been unable to get regular haircuts because of his

 disease and that Dameron has denied him “medical hair clippers.” 4 (Id. ¶ 11.) He asserts that

 she had no authorization to interfere with or fail to carry out his physician’s orders, that she knew

 a substantial risk of serious harm would result from her actions, and that she disregarded that

 risk. (Id. ¶¶ 6-8.) In addition to his complaint, he filed with a significant number of grievance

 documents (both filed by him and responses to his grievances) concerning these issues.

          Dameron’s motion for summary judgment includes her affidavit and also includes Hall’s

 medical records and medical-related grievances. Hall’s opposition, which is verified and so

 which I treat as an affidavit in opposition to the motion, begins with a focus on legal arguments,

 some of which are irrelevant to the issues raised in Dameron’s summary judgment motion. 5 Hall

 then lists what he contends are disputes of fact precluding summary judgment.




          3
             Although not in his complaint itself, Hall later submitted what has been docketed as “additional
 evidence” and appear to be documents related to Hall’s grievances about his medical care. These documents help to
 fill in some of the dates as to when Hall complained about an alleged lack of treatment.
          4
             Neither party addressed the clipper claim expressly in their summary judgment filings. The response to
 Hall’s grievance on the issue, however, indicates that he is permitted to get his hair cut monthly by the barber, but
 will have “dedicated clippers” in the barbershop. (See, e.g., Dkt. No. 15-3 at 2.) Hall offers no evidence to
 contradict this, and I do not address the claim further.
          5
          For example, Hall presents arguments as to why Dameron is not entitled to qualified immunity, but
 Dameron does not seek summary judgment on the grounds of qualified immunity.

                                                           2
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 3 of 14 Pageid#: 749




         Many of Hall’s “disputes facts,” however, are not disputes at all. For example, the first

 four paragraphs simply summarize some of his medical visits and do not contradict what is

 reflected in the medical records or Dameron’s affidavit. Many others are simply general or

 conclusory assertions, but do not dispute any of the facts in Dameron’s affidavit or Hall’s

 medical records. 6 For example, Hall’s opposition states that, because of grievances and

 complaints to Dameron, she is well aware of his medical condition, but she “continues to ignore”

 his problems and to deny him medical attention. (Id. ¶ 11.) He also states that Dameron “has not

 coordinated any” offsite health appointments for Hall’s serious needs, a claim that is flatly

 contradicted by the medical records.

         Taking the factual matters set forth in Dameron’s affidavit, Hall’s opposition, and Hall’s

 medical records, the undisputed facts reflect that Hall suffers from folliculitis of the scalp and

 has been treated by numerous providers over the past few years for this condition and others,

 including Hepatitis C and prostate cancer. (Dameron Aff. ¶ 6.) Hall has received ongoing

 treatment for his scalp condition, including being seen by a several different outside specialists,

 over a span of years. Dameron’s involvement in his treatment primarily has been to coordinate

 his outside appointments, and she also has responded to his grievances. (Dameron Aff. ¶ 5.)

         Dameron believes that the first time she saw Hall for complaints related to his folliculitis

 was on January 9, 2018. (Dameron Aff. ¶ 7.) By that time, he had already been referred to an

 external dermatologist, and was returning to ACC from an appointment with that doctor. (Id.;

 Pl.’s Opp’n ¶ 1.) Pursuant to the dermatologist’s recommendations, Dr. Landauer, a physician at




         6
             As discussed in more detail below, these conclusory assertions are insufficient to create a dispute of
 material fact. See Baber v. Hosp. Corp. of Am., 977 F.2d 872, 875 (4th Cir. 1992) “[U]nsupported speculation is not
 sufficient to defeat a summary judgment motion.”) (citation omitted).

                                                         3
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 4 of 14 Pageid#: 750




 ACC, prescribed doxycycline (an antibiotic) and clobetasol (a topical corticosteroid). (Dameron

 Aff. ¶ 7.)

         Hall had several additional visits with the dermatologist, Dr. Kristen Savola, after

 January 9, 2018. (Dameron Aff. ¶ 8). On May 21, 2018, Dr. Savola administered a steroid

 injection into Hall’s scalp, recommended antibiotic medicine for 90 days, and also suggested the

 possibility of a surgical procedure to treat the folliculitis. (Pl.’s Opp’n ¶ 2.) Dr. Savola also

 noted Hall’s interest in this surgical option and stated that she would follow up with a local

 surgeon. (Id.; Dameron Aff. ¶ 8.) In the meantime, Dr. Savola ordered Hall to continue using

 clobetasol topical cream as needed. (Dameron Aff. ¶ 8; see also Med. R. 2–6, 66, Dkt. No. 15-

 2.)

         On July 11, 2018, apparently pursuant to Dr. Savola’s referral, Hall was taken to see Dr.

 Andres, a general surgeon at Augusta Health Hospital. According to Hall, Dr. Andres’s

 assessment was that “[i]t would be a large defect that would not be able to be closed primarily

 and would require some type of flap or grafting.” Dr. Andres referred Hall for an evaluation by a

 plastic surgeon and to obtain a plastic surgeon’s input. (Pl.’s Opp’n ¶ 3, Dkt. No. 17.)

         On August 28, 2018, Plaintiff was evaluated by an outside plastic surgeon. The surgeon

 concluded that surgery was not the best option at the time because Hall had not exhausted all

 medical options and surgery would be a complex undertaking. (Dameron Aff. ¶ 8; see also Med.

 R. 72–73.) Specifically, the plastic surgeon wanted Hall “to undergo at least 6 months of

 consistent medical therapy prior to consideration of more invasive options.” (Med. R. 72.)

 Notably—and despite Hall’s apparent belief that surgery is his best treatment option—the plastic

 surgeon described it as a “last resort” with no guarantee of success. (Med. R. 72 (describing

 informing Hall that “surgical options would likely require a multistage excision process with still



                                                   4
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 5 of 14 Pageid#: 751




 high potential for recurrence and poor aesthetic result with high risk of poor wound healing”);

 Med. R. 73 (again noting the high risk of recurrence in the scalp after surgery). She also

 prescribed several specific medications for him. (Med. R. 68; see also Pl’s Opp’n ¶ 4.)

        Aside from his repeated assertions that Dameron was deliberately indifferent, the primary

 specific allegation that Hall levies against Dameron focuses on her actions in response to the

 plastic surgeon’s recommendation. Specifically, Dameron states that the surgeon recommended

 evaluation by a dermatologist in Charlottesville for medical management options. (Id.) In his

 opposition, Hall claims that the surgeon was “clearly requiring” for Hall to return to Dr. Savola.

 (Pl.’s Opp’n ¶ 6.) Thus, he argues that when Dameron made an appointment with a

 Charlottesville dermatologist, she was “ignoring” the plastic surgeon’s orders.

        The medical records from the August 28, 2018 visit to the plastic surgeon clearly reflect,

 however, that Dameron followed the precise course of action recommended by the plastic

 surgeon. In her report, the surgeon recommended “evaluation by UVA dermatology for their

 opinion on medical management options.” (Med. R. 72, Dkt. No. 15-2 (emphasis added).) UVA

 dermatology is located in Charlottesville, and Dameron subsequently made an appointment for

 Hall with UVA dermatology. Thus, Dameron did not ignore the plastic surgeon’s

 recommendation; she followed it precisely.

        On October 16, 2018, Plaintiff was evaluated by the dermatologist in Charlottesville.

 This dermatologist recommended a different antibiotic course for several months, followed by

 Humira (an immunosuppressant used for multiple purposes) or other options to include

 Accutane. The dermatologist advised that because Humira is an immunosuppressant, Plaintiff

 would need to be free of Hepatitis C, among other conditions. (Dameron Aff. ¶ 8; see also Med.

 R. 91–92.) Hall avers that the UVA dermatologist simply prescribed that he take “antibiotics



                                                  5
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 6 of 14 Pageid#: 752




 medicine for six months which didn’t improve or cure plaintiff’s scalp condition.” (Pl.’s Opp’n

 ¶ 6.)

         Dameron’s affidavit does not indicate what occurred between Hall’s October 2018

 appointment and April 2019, although his medical records reflect that he was seen again in

 January 2019 by UVA dermatology, who again recommended the possibility of Accutane or

 Humira, but warned that the safety of taking either need to be evaluated based on his whether he

 had Hepatitis C and based on his blood work. (Med. R. 87.) The dermatologist requested Hall

 return within three months, and days later, Dr. Smith, the ACC physician submitted a utilization

 management request, asking for approval for a three-month follow-up appointment with the

 dermatologist, which was approved. (Med. R. 88.)

         In April 2019, Plaintiff was diagnosed with prostate cancer. (Dameron Aff. ¶ 9). Over

 the next several months, he began seeing a urologist and received various diagnostic tests and

 treatment interventions for prostate cancer. (Id.) Humira was not initiated for his scalp

 condition during this time due to his Hepatitis C and his ongoing cancer treatment. (Id.) On

 February 9, 2020 (which was after Hall filed this lawsuit in December 2019), a physician at ACC

 submitted a utilization management request for Mr. Hall to be seen for a follow-up appointment

 by the dermatologist for the possible start of Humira. (Dameron Aff. ¶ 10). On February 11,

 2020, Nurse Dameron informed Hall in a written response to a grievance that his medical records

 had been sent to VCU Hepatology and that the dermatologist and the ACC physician were

 working together to determine the appropriate course for his multiple comorbidities. (Dameron

 Aff. ¶ 11).

         In separate motions Hall has filed continuing to seek treatment, he continues to request

 that he be given specific care, and he contends that his scalp condition has continued to worsen



                                                  6
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 7 of 14 Pageid#: 753




 since filing this lawsuit. (See, e.g., Dkt. No. 23.) He also disputes statements made in affidavits

 submitted by Dameron in response to his requests for preliminary injunctive relief. In particular,

 he notes that one of Dameron’s affidavits stated that Hall had appointments scheduled in mid-

 April 2020 and in June 2020 to address treatment for his Hepatitis C and his scalp, respectively,

 (Dkt. No. 18-1), but he contends that those appointments never occurred. He accuses VDOC

 generally of using ineffective antibiotics and doing so because it is easier or cheaper than

 “providing the medical . . . treatment recommended by specialists.” (Dkt. No. 23 at 5.)

        The court ordered Dameron to respond to these allegations concerning his 2020

 appointments. In her response, Dameron notes that she was out on maternity leave from March

 25, 2020 until June 15, 2020 and so has no personal knowledge of events that transpired during

 that time. (Dameron Third Aff. ¶ 2, Dkt. No. 25-1.) Based on Hall’s medical records, though,

 she explained that because he has Hepatitis B in addition to Hepatitis C, he needed to be seen by

 a hepatologist at VCU, rather than the VDOC hepatologist he was scheduled with in mid-April.

 (Id. ¶¶ 1, 3 (citing Hall Med. R. 191, 194, attached as Dkt. No 25-2).) With regard to Hall’s June

 2020 dermatology appointment, Dameron explains that, on the date Hall’s visit was to occur—

 telephonically, because of the COVID pandemic—Dr. Savola terminated her physician-patient

 relationship with Hall, and stated that she did not believe Hall was an appropriate patient for her

 practice. (Dameron Third Aff. ¶ 4 (citing Hall Med. R. 192–93).) Accordingly, ACC physician

 Dr. Smith submitted a utilization management request for Mr. Hall to be seen by a UVA

 dermatologist, and, as of mid-July, arrangements were being made for that appointment. (Id.

 (citing Hall Med. R. 195–96).) Dameron further averred that Dr. Smith is prescribing several

 medications for Hall to manage his dissecting cellulitis, including topical and oral antibiotics, a

 topical antiseptic, and a non-steroidal anti-inflammatory medication. (Id. ¶ 6.)



                                                   7
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 8 of 14 Pageid#: 754




          Hall does not dispute these occurrences with any personal knowledge to the contrary. In

 any event, nothing about the rescheduling of any of these appointments can be blamed on

 Dameron, who was on leave at the time they were scheduled and then rescheduled. Thus, these

 subsequent events do not defeat Dameron’s motion for summary judgment. 7

                                                II. DISCUSSION

 A. Summary Judgment Standard

          Under Rule 56, summary judgment is proper where “there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A

 genuine issue of material fact exists only where the record, taken as a whole, could lead a

 reasonable jury to return a verdict in favor of the nonmoving party. Ricci v. DeStefano, 557 U.S.

 557, 586 (2009). In making that determination, I must take “the evidence and all reasonable

 inferences drawn therefrom in the light most favorable to the nonmoving party.” Henry v.

 Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).

          A party opposing summary judgment “may not rest upon the mere allegations or denials

 of his pleading, but . . . must set forth specific facts showing that there is a genuine issue for

 trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Moreover, “[t]he mere

 existence of some alleged factual dispute between the parties will not defeat an otherwise

 properly supported motion for summary judgment.” Id. at 247–48. Instead, the non-moving

 party must produce “significantly probative” evidence from which a reasonable jury could return


           7
             Hall’s opposition also claims that neither Dameron nor any prison physician has permitted him to be
 housed in the medical infirmary or a single-cell in general population, and he claims that “for several months” no
 one has provided a “thorough examination of him” to decide if single-cell placement is appropriate. (Pl.’s Opp’n
 ¶ 12.) Relatedly, he claims that unspecified officers have told him that “[i]t’s a shame” with regard to his housing
 and also have offered their opinions that Hall needs better medical care or to be placed in a medical facility. (Id.)
 Setting aside the issue that Hall does not identify who allegedly said this or when, nor provide an affidavit from any
 person on this subject, it is irrelevant to the issue of whether Dameron was deliberately indifferent. This housing
 issue is not referenced in the complaint and was not addressed in the summary judgment motion. Moreover, Hall
 does not put forward any facts to show that Dameron had any input into, or control over, his housing assignments.

                                                           8
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 9 of 14 Pageid#: 755




 a verdict in his favor. Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 930 (4th Cir. 1990) (quoting

 Anderson, 477 U.S. at 249–50).

 B. Eighth Amendment Claim—Deliberate Indifference to Medical Need

        “It is beyond debate that a prison official’s deliberate indifference to an inmate’s serious

 medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Gordon

 v. Schilling, 937 F.3d 348, 356 (4th Cir. 2019). To demonstrate deliberate indifference, an

 inmate must show that (1) he has a medical condition that has been “diagnosed by a physician as

 mandating treatment or is so obvious that even a lay person would easily recognize the necessity

 for a doctor’s attention” and (2) the defendant “had actual knowledge of the plaintiff’s serious

 medical needs and the related risks, but nevertheless disregarded them.” Id. at 356–57; Estelle v.

 Gamble, 429 U.S. 97, 105 (1976). The first component is an objective inquiry and the second is

 subjective. Heyer v. U.S. Bureau of Prisons, 849 F.3d 202, 209–10 (4th Cir. 2017).

        Dameron does not dispute that Hall’s folliculitis is a serious medical condition. She

 contends, though, that Hall has not set forth any evidence to show that she was deliberately

 indifferent to his needs. She points to the medical records and Hall’s medical treatment as

 showing that she was not deliberately indifferent. Based on the undisputed facts, I agree.

        Dameron avers that, as an RN and HSA, she cannot and does not order medications.

 (Dameron Aff. ¶ 12). Thus, she has no part in the decisions to prescribe (or not prescribe)

 medications for Hall’s folliculitis or Hepatitis C. Nor does Dameron determine when and to

 what extent Hall might qualify for more invasive or aggressive treatment of folliculitis and/or

 Hepatitis C. (Dameron Aff. ¶ 13.) These facts are not disputed by Hall. Thus, although many of

 Hall’s statements indicate his belief that surgery should be ordered for his scalp, Dameron does

 not play a role in deciding whether or not he should have surgery.



                                                  9
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 10 of 14 Pageid#: 756




           Instead, Dameron’s primary role has been to refer Hall to the ACC physician and to

  coordinate his care among various providers, including making appointments at outside

  providers. In his opposition, aside from the one accusation concerning the plastic surgeon’s

  referral, which is unsupported by the medical records as already noted, Hall does not point to any

  date on which Dameron did something or failed to do something with regard to his treatment, or

  any specific action taken by her that he believes shows deliberate indifference. As already

  discussed, he simply makes general assertions that she has failed to treat him or to follow

  doctor’s orders, which are insufficient to defeat summary judgment. 8 See Baber v. Hosp. Corp.

  of Am., 977 F.2d 872, 875 (4th Cir. 1992) “[U]nsupported speculation is not sufficient to defeat a

  summary judgment motion.”) (citation omitted).

           Moreover, deliberate indifference requires more than mere negligence or malpractice.

  See Estelle, 429 U.S. at 106. Instead, the defendant’s conduct must be so grossly incompetent,

  inadequate, or excessive as to shock the conscience or to be intolerable to fundamental fairness.

  Miltier v. Beorn, 896 F.2d 848, 851 (4th Cir. 1990), overruled in part on other grounds by

  Farmer v. Brennan, 511 U.S. 825, 837 (1994). In sum, and in light of the facts in the record, no

  reasonable jury could conclude that Dameron was deliberately indifferent to Hall’s medical

  needs.




           8
               For her part, Dameron flatly denies the more general allegations against her. She avers, for example,
  that she has not interfered or tampered with or failed to carry out the treatment plans of any of his physicians, that
  she has responded promptly to his medical-related grievances and always listened to Hall’s concerns and taken them
  seriously, and that she has never been deliberately indifferent to any of Mr. Hall’s medical needs. (Dameron Aff.
  ¶ 15). Addressing these issues on a very general level, then, the parties dispute whether she was deliberately
  indifferent, but those disputes are not disputes of fact that preclude summary judgment, particularly where plaintiff
  points to no specific conduct by Dameron to support his general assertions. Anderson, 477 U.S. at 248 (“Only
  disputes over facts that might affect the outcome of the suit under the governing laws will properly preclude the
  entry of summary judgment.”); Fed. R. Civ. P. 56(c) (requiring a party opposing summary judgment to support any
  claim of a disputed fact by citing to particular parts of material in the record).

                                                           10
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 11 of 14 Pageid#: 757




         Hall’s disappointment and frustration with the results of his treatment and the length of

  time he has been suffering from the scalp condition are certainly understandable. The symptoms

  of his condition sound unpleasant and painful. But the fact that a favorable outcome does not

  result from medical treatment does not give rise to a constitutional violation. Jackson v.

  Lightsey, 775 F.3d 170, 178–79 (4th Cir. 2014) (explaining that neither medical negligence nor a

  disagreement between an inmate and a medical provider over the proper medical care is

  sufficient to show deliberate indifference for constitutional purposes); see also Johnson v. Treen,

  759 F.2d 1236, 1238 (5th Cir. 1985) (holding that plaintiff’s claim that the medical treatment he

  received was unsuccessful was not sufficient to establish an Eighth Amendment violation);

  Odom v. S.C.D.C. Transp. FNU LNU, No. 3:06-3417-PMD-JRM, 2007 WL 3-34889, at *4

  (D.S.C. Oct. 15, 2007) (explaining that the “allegedly ineffective” medical care the plaintiff

  received, “while unfortunate, does not raise an issue of constitutional proportions”). This

  principle is particularly important here, where various statements in the medical records suggest

  that this particular disease is not easily treated. Indeed, the plastic surgeon described plaintiff’s

  scalp condition as a disease that is “difficult to manage,” “tends to be recalcitrant,” and is

  “difficult to completely eradicate.” (Med. R. 172.) Hall also has comorbidities which have

  complicated his treatment. Notably, though, the medical records reflect repeated efforts by

  Hall’s medical providers—both inside and outside the prison—to find a treatment that works for

  him, given those comorbidities. Surgery was explored, but no surgeon considered it currently

  viable, without first pursuing less invasive treatment options. And, as already discussed,

  Dameron’s conduct, in particular, certainly does not reflect deliberate indifference.

  C. Supervisory Liability

         To the extent Hall’s reference to Dameron’s “agents and employees” reflects an attempt



                                                    11
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 12 of 14 Pageid#: 758




  to hold Dameron liable under a theory of supervisor liability, such a claim fails. “[S]upervisory

  officials may be held liable in certain circumstances for the constitutional injuries inflicted by

  their subordinates.” Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984) (citation omitted).

  “Liability in this context is not premised on respondeat superior, but on a recognition that

  supervisory indifference or tacit authorization of subordinates’ misconduct may be a causative

  factor in the constitutional injuries they inflict on those committed to their care.” Id.

         “In order to succeed on a § 1983 claim for supervisory liability, a plaintiff must show: (1)

  that the supervisor had actual or constructive knowledge that [a] subordinate was engaged in

  conduct that posed ‘a pervasive and unreasonable risk’ of constitutional injury to citizens like the

  plaintiff; (2) that the supervisor’s response to that knowledge was so inadequate as to show

  ‘deliberate indifference to or tacit authorization of the alleged offensive practices,’; and (3) that

  there was an ‘affirmative causal link’ between the supervisor’s inaction and the particular

  constitutional injury suffered by the plaintiff.” Wilkins v. Montgomery, 751 F.3d 214, 226 (4th

  Cir. 2014) (quoting Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994)).

         “As to the first element, ‘[e]stablishing a ‘pervasive’ and ‘unreasonable’ risk of harm

  requires evidence that the conduct is widespread, or at least has been used on several different

  occasions and that the conduct engaged in by the subordinate poses an unreasonable risk of harm

  of constitutional injury.’” Id. (alteration in original). “As to the second element, a plaintiff ‘may

  establish deliberate indifference by demonstrating a supervisor’s continued inaction in the face of

  documented widespread abuses.” Id. “‘Ordinarily, a plaintiff cannot satisfy his burden of proof

  by pointing to a single incident or isolated incidents,’ for a supervisor cannot be expected to

  promulgate rules and procedures covering every conceivable occurrence within the area of his

  responsibilities.” Slakan, 737 F.3d at 372 (quoting Orpiano, 632 F.2d at 1101). “Finally, as to



                                                    12
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 13 of 14 Pageid#: 759




  the third element, ‘proof of causation may be direct . . . where the policy commands the injury of

  which the plaintiff complains . . . or may be supplied by the tort principle that holds a person

  liable for the natural consequences of his actions.’” Id. at 226–27. The causation requirement in

  a supervisory liability case “is a stringent one,” requiring proof that the challenged action was

  “‘the moving force’ behind the ultimate violation.” Jones v. Wellham, 104 F.3d 620, 627 (4th

  Cir. 1997) (quoting Polk County v. Dodson, 454 U.S. 312, 326 (1981)).

           Hall has wholly failed to allege facts that would plausibly support any of these three

  elements. He does not identify any subordinates or others who violated his constitutional rights,

  he has failed to allege a pervasive and widespread practice of deliberate indifference that in turn

  posed a pervasive and unreasonable risk of harm; and he has failed to allege any causal

  connection between any such practice and his alleged harm. Accordingly, Hall has failed to

  establish that Dameron could be held liable as a supervisor.

           For all of these reasons, Dameron is entitled to summary judgment as to Hall’s Eighth

  Amendment claim—the sole claim against her. 9




           9
              In his opposition to the summary judgment motion, Hall asserts that Dameron stopped plaintiff’s transfer
  “allegedly due to schedule[d] medical appointments,” but he contends that the “record verified” that the transfer was
  stopped due to “deception,” and plaintiff filing his Section 1983 lawsuit. (Pl.’s Opp’n ¶ 15.) To the extent Hall is
  raising a retaliation claim, he did not plead one in his complaint. Moreover, I decline to construe his opposition as a
  motion to amend to add such a claim, because it would be futile to allow that amendment. In particular, Hall’s
  conclusory assertion that Dameron denied his transfer as retaliation for filing a Section 1983 lawsuit is not sufficient
  to establish that her action, even assuming it could support a retaliation claim, was the result of retaliation. See
  Adams v. Rice, 40 F.3d 72, 74 (4th Cir. 1994) (summarily dismissing retaliation claim as insufficient because it
  consisted of merely conclusory allegations and no facts to show retaliatory motivation); Cochran v. Morris, 73 F.3d
  1310, 1317 (4th Cir. 1996) (noting that courts must treat an inmate’s claim of retaliation by prison officials “with
  skepticism”). It is also uncertain whether transfer to a different prison (or refusing to transfer) could constitute a
  sufficient adverse action to support a First Amendment claim. See, e.g., Hoye v. Gilmore, 691 F. App’x 764, 765–
  66 (4th Cir. 2017) (affirming district court’s dismissal of First Amendment retaliation claim and holding that a
  transfer to a different prison, even though it was further away from plaintiff’s family, was not a sufficient adverse
  action to support a First Amendment retaliation claim). The Hoye court distinguished cases from other circuits
  where the adverse action was the transfer moved plaintiff a significant distance, to a “more dangerous section” of the
  prison, or to a segregated housing or lock-down unit.” Id. Hall does not explain how a refusal to transfer him
  negatively affected him or why that refusal would tend to chill First Amendment speech.

                                                            13
Case 7:19-cv-00869-NKM-JCH Document 27 Filed 08/18/20 Page 14 of 14 Pageid#: 760




                                       III. CONCLUSION

         For the foregoing reasons, I will grant Dameron’s motion for summary judgment, and

  deny all other pending motions as moot. An appropriate order will be entered.

         ENTER: This ___day
                     18th   of August 2020.




                                                14
